Citation Nr: 0418779	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease (DJD) with limitation of motion of the lumbar spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's DJD with 
limitation of motion of the lumbar spine to 20 percent.  

In a March 2003 rating decision, the RO declined to reopen 
the veteran's claim for right knee pain.  According to the 
veteran's March 2004 letter received by the Board in 
Washington, DC, he continues to complain of right knee pain 
and asserts that this pain is attributable to his back 
disability.  This matter is referred to the RO for further 
development.  The veteran further asserts that his service-
connected back disability interferes with his ability to 
fully perform his job duties.  This could be construed as a 
claim for an extra-schedular rating and the matter is 
referred to the RO for appropriate development.

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting in Phoenix.  The transcript of the 
hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his back disability warrants an 
evaluation in excess of 20 percent.  

While the veteran is service-connected for DJD, the Board 
notes that a September 2002 VA examination of the spine 
revealed probable degenerative disc disease (DDD) and 
degenerative arthritis with left lower extremity radicular 
pain.  A private September 2003 operative record indicates 
that the veteran underwent a discogram which revealed 
advanced degenerative disc changes at L5-S1 with regular 
appearing nucleus pulposus and extravasation of contrast 
material contained region in the ventral epidural space.

Given that the veteran is service-connected for DJD of the 
lumbar spine and also has a diagnosis of DDD, the Board finds 
that a more contemporaneous VA examination is needed in order 
to ascertain whether DDD is a part of the service-connected 
DJD.  

During the veteran's personal hearing, he indicated that he 
had been receiving regular physical therapy for his back 
problems at the Arizona Sports Physical Therapy, Inc.  
Invoices from this facility covering May 2003 to June 2003 
are of record, however there are no accompanying treatment 
records.  The Board finds it necessary to obtain all medical 
records from Arizona Sports pertinent to the veteran's back.

The veteran has also indicated, in his March 2004 letter, 
that he was scheduled to undergo endoscopic discectomy in 
June 2004.  The Board finds it necessary to obtain the 
hospital summary report and any follow-up treatment records.  

Finally, effective in September 2003, the rating criteria for 
the evaluation of disabilities involving the spine were 
amended.  These new regulations were published in the Federal 
Register on August 27, 2003 (68 Fed. Reg. 51454-51458).  The 
veteran has not been provided with the substance of the new 
criteria, and the RO has not yet adjudicated the veteran's 
claim for an increased rating utilizing the new criteria.  
Therefore, the veteran's claim should be adjudicated with 
consideration of both new and old criteria in accordance with 
governing law.  





Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain all treatment 
records pertinent to the veteran's back 
from the Arizona Sports Physical Therapy, 
Inc.  

2.  The RO should contact the veteran to 
confirm that Dr. Steingard performed the 
June 2004 endoscopic surgery, and then 
obtain from Dr. Steingard, the hospital 
report, as well as all medical records 
dated from October 2003 to the present.  
If the veteran indicates that a doctor 
other than Dr. Steingard performed the 
surgery, then contact the identified 
physician/medical facility, after 
securing any necessary release(s), and 
obtain the hospital report and any 
follow-up treatment records.

3.  The veteran should be afforded a VA 
spine examination to determine the 
overall picture of his lumbar disability.  
The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
specifically requested to comment on 
whether DDD is a part of the service-
connected DJD or otherwise related to it.  
If so, the examiner should comment on the 
neurological manifestations of the DDD, 
including the number of incapacitating 
episodes the veteran has experienced over 
the past year.  The claims folder, a copy 
of this REMAND, and a copy of the 
aforementioned revised general rating 
formula for diseases and injuries of the 
spine must be made available to and 
reviewed by the examiner prior to the 
examinations.  All findings, and the 
reasons and bases therefore, should be 
set forth in sufficient detail.

4.  Following the above, the RO should 
re-adjudicate this claim taking into 
consideration the newly obtained evidence 
and with consideration of the old and new 
criteria governing spine disabilities, as 
appropriate.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




